John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Global Markets Inc JP Morgan Securities Morgan Stanley Wells Fargo & Co Names of Issuers: Adobe Systems Title of Securities: ADBE 3.25 2/15 cusip 00724FAA9 Date of First Offering: 1/25/2010 Amount of Total Offering: $600,000,000.00 Unit Price of Offering: $ 99.826 Comparable Securities 1) HP – C# 428236AV5 2) Cisco Systems – C# 17275RAG7 3) Microsoft – C# 594918AR0 (7) Underwriting Spread or Commission Zero commission on bond new issues.
